Citation Nr: 1514205	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to a compensable evaluation for a head scar.  

4.  Entitlement to individual unemployability (TDIU).  

5.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A video conference hearing was held in February 2015 with the Veteran, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims folder.

The issues of entitlement to increased evaluations for migraines, arthritis, a residual scar and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2015 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to nonservice-connected pension.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to nonservice connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  At the February 2015 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to nonservice connected pension.  See the February 2015 Board hearing transcript, page 3.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to nonservice-connected pension is dismissed.


REMAND

The Board notes that the Veteran testified in February 2015 that he participated in the VA vocational rehabilitation program.  It does not appear that his vocational rehabilitation folder has been associated with the claims folder.  As these VA records are potentially relevant to the issues on appeal, such records should be obtained on remand.  
The Board also notes that at the Veteran's February 2015 hearing, he testified that his headaches occur on an almost daily basis, and require him to frequently rest and sometimes visit the emergency room.  The witness at the Veteran's hearing, S.P., verified this statement.  Although the Veteran was afforded a VA examination in April 2014, the Board notes that the examiner did not indicate in his report that the Veteran suffered any prostrating migraine attacks.  However, the Veteran's February 2015 hearing testimony and his VA treatment records prior to May 2013 indicate that he needed to rest on a daily basis and that he had to seek treatment at the emergency room for his migraines and cluster headaches.  Therefore, to assess the current severity of the Veteran's migraines, the Board finds that the Veteran's most recent VA treatment records should be obtained and he should be scheduled for another VA examination for his headaches. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository and obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the claims file.

2.  Obtain VA treatment records from May 2013 to the present.

3.  Schedule the Veteran for a VA neurological examination to assess the nature and severity of his service-connected migraine headaches. 

The examiner should provide an opinion as to whether any of the migraine headaches the Veteran experiences are prostrating in nature, and, if so, the examiner should describe the frequency with which the Veteran experiences such headaches in terms of the average number of prostrating headaches experienced each month.  The average length of a prostrating headache should also be identified.  A complete rationale for all opinions expressed should be provided.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


